Citation Nr: 0821047	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  02-06 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for esophageal cancer, 
including secondary to exposure to Agent Orange.

2.  Entitlement to a rating in excess of 30 percent for PTSD 
prior to August 22, 2007.  
	
3.  Entitlement to a rating in excess of 50 percent for PTSD 
from August 22, 2007.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel

INTRODUCTION

The veteran had active military service from February 1968 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision of the Regional 
Office (RO) of the Department of Veterans Affairs (VA) that 
granted a 30 percent rating for PTSD, effective September 28, 
1998; and denied service connection for esophageal cancer, 
including due to exposure to Agent Orange.  

In January 2004, the Board remanded the issues for further 
evidentiary development.  In a December 2007 rating decision, 
the RO granted a 50 percent rating for PTSD, effective August 
22, 2007.  As a result, he has essentially been assigned 
staged ratings for the disability.  Accordingly, the issue 
has been separated as indicated on the initial page of this 
decision.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made).  Service connection 
for esophageal cancer, including secondary to exposure to 
Agent Orange remained denied in an October 2007 supplemental 
statement of the case.  The case has now been returned to the 
Board for appellate review.  

The issues of entitlement to a rating in excess of 30 percent 
for PTSD prior to August 22, 2007; and entitlement to a 
rating in excess of 50 percent for PTSD from August 22, 2007 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam Era; exposure to Agent Orange may be presumed.  

2.  The veteran has not been diagnosed with disease that is 
presumed to be caused by Agent Orange.  

3.  The competent medical evidence does not tend to show that 
the veteran's esophageal cancer is related to his military 
service, it was not diagnosed within one year of his 
discharge, and continuity of symptomatology has not been 
demonstrated.  


CONCLUSION OF LAW

Esophageal cancer was not incurred in or aggravated by active 
military service, and may not be presumed to have been so 
incurred, including due to exposure to Agent Orange.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a), 
(e) (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.  

The veteran initiated his claim for service connection for 
esophageal cancer prior to the enactment of the VCAA.  In 
April 2006, December 2006, and August 2007 letters, the 
veteran was provided notice regarding what information and 
evidence is needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need to advise VA of or submit any 
further medical evidence he had in his possession that 
pertained to the claims.  In the December 2006 letter, he was 
further advised of what evidence was needed to establish a 
disability rating and effective date.  The case was last 
adjudicated in October 2007.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, post service private and 
VA treatment records, VA examination reports, and the 
veteran's lay statements.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).  

Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and esophageal cancer becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309 (a).

With regard to disabilities a veteran attributes to exposure 
to Agent Orange, the law provides that for veterans who 
served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending May 7, 1975, 
service connection may be presumed for certain diseases 
enumerated by statute and regulations that become manifest 
within a particular period, if any such period is 
prescribed.  The specified diseases are:  chloracne, 
Hodgkin's disease, non-Hodgkin's lymphoma, porphyria cutanea 
tarda, soft tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma), multiple 
myeloma, respiratory cancers (cancers of the lung, bronchus, 
trachea, or larynx), and diabetes mellitus (Type 2).  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides 
and any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996) 
(emphasis added).  

Moreover, the Secretary of the Department of Veterans Affairs 
has determined that a presumption of service connection based 
on exposure to herbicides used in the Republic of Vietnam 
during the Vietnam era is not warranted for the following 
disorders:  hepatobiliary cancers; nasopharyngeal cancer; 
bone and joint cancer; breast cancer; cancers of the female 
reproductive system; urinary bladder cancer; renal cancer; 
testicular cancer; leukemia (other than chronic lymphocytic 
leukemia); abnormal sperm parameters and infertility; 
Parkinson's disease and parkinsonism; amyotrophic lateral 
sclerosis (ALS); chronic persistent peripheral neuropathy; 
lipid and lipoprotein disorders; gastrointestinal and 
digestive disease including liver toxicity (other than 
diabetes mellitus, type II); immune system disorders; 
circulatory disorders; respiratory disorders (other than 
certain respiratory cancers); skin cancer; cognitive and 
neuropsychiatric effects; gastrointestinal tract tumors; 
brain tumors; AL amyloidosis (also referred to as primary 
amyloidosis); endometriosis; adverse effects on thyroid 
homeostasis; and, any other condition for which the Secretary 
has not specifically determined a presumption of service 
connection is warranted.  See Notice, 68 Fed. Reg. 27,630-641 
(2003).  

Notwithstanding the foregoing discussion regarding 
presumptive service connection, which arose out of the 
Veterans Dioxin and Radiation Exposure Compensation Standards 
Act, Public Law No. 98-542, § 5, 98 Stat. 2725, 2727-29 
(1984), and the Agent Orange Act of 1991, Public Law No. 102-
4, § 2, 105 Stat. 11 (1991), the United States Court of 
Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998); 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Proof of 
direct service connection between exposure and disease 
entails showing that exposure during service actually caused 
the malady which develops years later.  Actual causation 
carries a very difficult burden of proof.  See Combee at 
1042.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The evidence shows that the veteran served in the Republic of 
Vietnam during the Vietnam Era; hence, exposure to Agent 
Orange may be conceded.  He has asserted that he has 
residuals of esophageal cancer, that are due to his military 
service, particularly his exposure to Agent Orange.  As 
mentioned above, 38 C.F.R. § 3.309(e) lists certain diseases 
for which service connection may be presumed due to exposure 
to herbicide agents.  However, esophageal cancer is not 
included in that list.  Additionally, it is not shown that 
the veteran's esophageal cancer was manifest to a degree of 
10 percent or more within one year of his discharge.  In 
fact, it was initially diagnosed in the 1990's, many years 
after his active military service.  Consequently, service 
connection for esophageal cancer may not be granted on a 
presumptive basis.  See 38 C.F.R. § 3.309 (a), (e).  Since 
service connection may not be allowed on a presumptive basis, 
the veteran must show that the disability was incurred in or 
aggravated by service on a direct basis.  

The veteran's service treatment records do not show any 
treatment for, or a diagnosis of, esophageal cancer.  There 
is also no competent medical opinion relating the disease to 
the veteran's active military service, and continuity of 
symptomatology has not been demonstrated.  In fact, the 
disease was initially manifest in the 1990's, more than 20 
years after the veteran's discharge from active duty.  To the 
extent that any physician noted that the disease could be 
causally related to exposure to Agent Orange in service, the 
Board finds such statements to be insufficient to establish 
service connection for the disability because such statements 
were made based solely on the veteran's reported history and 
not based on any independent research regarding diseases 
associated with exposure to Agent Orange.  See LeShore v. 
Brown, 8 Vet. App. 406 (1995) (medical professionals are not 
competent to transform a lay history, unenhanced by medical 
comment, into competent medical evidence based on their 
status as medical professionals).  

To the extent that the veteran asserts that his esophageal 
cancer is related to his military service, including exposure 
to Agent Orange, the Board notes that he is not shown to have 
any medical expertise.  Hence, his statements are also 
insufficient upon which to base a grant of service 
connection.  See Espiritu, supra.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, the claim for service connection for 
esophageal cancer, including secondary to exposure to Agent 
Orange must be denied.  




ORDER

Service connection for esophageal cancer, including secondary 
to exposure to Agent Orange is denied.  


REMAND

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that 38 U.S.C.A. § 1110 does not 
preclude compensation for an alcohol or drug abuse disability 
secondary to a service-connected disability, or the use of an 
alcohol or drug abuse disability as evidence of the increased 
severity of a service-connected disability.  Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001), reh'g denied, 268 
F.3d 1340 (Fed. Cir. 2001)(en banc order).  The Federal 
Circuit cautioned that veterans may only be awarded 
compensation if they could adequately establish that their 
alcohol or drug abuse disability is secondary to or caused by 
their primary service-connected disorder.  Service connection 
remains precluded for primary alcohol and drug abuse and 
related disabilities that were due to willful wrongdoing.  
See Allen at 1381.  

In an August 2006 statement in support of his claim for an 
increased rating, the veteran pointed to clinical inpatient 
records pertaining to treatment for substance abuse.  
Moreover, upon VA examination in August 2007, the veteran was 
diagnosed with PTSD and alcohol dependence secondary to PTSD.  
The examiner noted that the veteran's "clinical condition 
[was] exacerbated by his chronic abuse of alcohol (Alcohol 
Dependency), and although this approach to self medication 
may occasionally afford [the veteran] the solace he needs, it 
has been at considerable consequence to his style and manner 
of living, compromising daily functioning to the point of 
requiring residential treatment[.]"  As such, the Board 
finds that the record reasonably raises a claim for 
entitlement to service connection for alcohol dependence on a 
secondary basis.  

The RO, however, has not adjudicated the claim for secondary 
service connection for alcohol dependence.  Furthermore, in 
light of the Allen decision, the Board finds that this issue 
is inextricably intertwined with the claim for an increased 
rating for the service-connected PTSD.  Therefore, the 
secondary service connection claim must be adjudicated by the 
RO before the Board issues a final decision on the increased 
rating claim.  

The Board observes that the veteran has not been informed by 
letter of what is required for him to be entitled to a higher 
evaluation for his PTSD disability as required by the VCAA 
and recent Court precedent.  In light of the fact that the 
case is being remanded, corrective notice should be sent.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action: 

1.  After providing the appropriate VCAA 
notice letter as well as completing any 
development required by the VCAA, 
including obtaining an examination or 
opinion if necessary, the RO should 
adjudicate the claim for service 
connection for alcohol dependence, 
secondary to the service-connected PTSD.  
Notice of the determination, and his 
appellate rights, should be provided to 
the veteran and his representative.  

2.  The RO should issue a corrective VCAA 
letter which complies with the 
requirements of 38 C.F.R. § 3.159(b) as 
well as the notice requirements announced 
in Vazquez-Flores.  This includes 
providing the specific rating criteria for 
mental disorders under 38 C.F.R. § 4.130.  

3.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for PTSD and/or 
alcohol dependence since August 2007.  
After securing any necessary release, the 
RO should obtain these records.  

4.  After the above has been accomplished, 
the RO should readjudicate the claims for 
entitlement to a rating in excess of 30 
percent for PTSD prior to August 22, 2007, 
and a rating in excess of 50 percent for 
PTSD from August 22, 2007 (with 
consideration of the Federal Circuit's 
holding in Allen v. Principi, supra, if 
appropriate).  If the determinations 
remain adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case, and 
given an opportunity to respond.  
Thereafter, the case should be returned to 
the Board, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


